392 So. 2d 1304 (1980)
St. PAUL TITLE INSURANCE CORPORATION, Petitioner,
v.
Floyd E. DAVIS, Jr., Martin R. West, Jr., and Louis C. Paladini, Not Individually but As Trustees of Mortgage Investors of Washington, Foreign Business Trust, Respondents.
No. 59245.
Supreme Court of Florida.
November 13, 1980.
Rehearing Denied February 20, 1981.
Carleton L. Weidemeyer, of Wightman, Weidemeyer, Jones & Turnbull, Clearwater, and Robert Knox, of Atwood & Hurst, San Jose, Cal., for petitioner.
James D. Wing and J. Brent Walker, of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, Tampa, for respondents.
ALDERMAN, Justice.
By way of a petition under the "all writs necessary" provision of article V, section 3(b)(7), Florida Constitution (1980), filed after April 1, 1980, petitioner seeks review of a district court decision affirming per curiam without opinion the trial court's decision. Respondents have moved to dismiss the petition on the basis of lack of jurisdiction. Petitioner's alternate petition for "conflict" review filed under article V, section 3(b)(3) from this same per curiam affirmance was dismissed sua sponte by this Court by order, 385 So. 2d 761 (Fla. 1980), because the new section 3(b)(3) does not permit our review of district court decisions which merely read in their entirety: "Per Curiam. Affirmed." See Jenkins v. State, 385 So. 2d 1356 (Fla. 1980).
We will not allow the "all writs necessary" provision of section 3(b)(7) to be used to circumvent the clear language of section *1305 3(b)(3) and our holding in Jenkins v. State that we lack jurisdiction to review per curiam decisions of the several district courts of appeal of this state rendered without opinion when the basis for such review is an alleged conflict of that decision with another. The all writs provision of section 3(b)(7) does not confer added appellate jurisdiction on this Court, and this Court's all writs power cannot be used as an independent basis of jurisdiction as petitioner is hereby seeking to use it. Besoner v. Crawford, 357 So. 2d 414 (Fla. 1978); Shevin ex rel. State v. Public Service Commission, 333 So. 2d 9 (Fla. 1976).
We are without jurisdiction in this matter, and, accordingly, we grant respondents' motion and dismiss petition for review under the "all writs necessary" provision of article V, section 3(b)(7), Florida Constitution.
It is so ordered.
SUNDBERG, C.J., and BOYD and OVERTON, JJ., concur.
ADKINS, J., dissents.